Citation Nr: 0720031	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
characterized as a panic disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1954 to June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision.  In September 
2003, the veteran appeared at a video conference hearing 
before the undersigned.  In March 2004 and June 2006, the 
Board remanded for further development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
current psychiatric disorder is related to service. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2001, March 
2004, January 2005, and December 2006.  The RO specifically 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claim.  He was also notified of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record reflects that the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC).  In May 2001, NPRC 
advised VA that the veteran's service records were fire-
related; the only record associated with the claims folder is 
a general medical examination dated in May 1956.  The Board 
finds that VA has fulfilled its duty to assist in obtaining 
such records as additional efforts would be futile.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

The veteran asserts that he suffers from a panic disorder 
which was initially manifested during his active duty.  He 
states that his first panic attack occurred when he was 
stationed in Berlin in the 1950s.  At that time, he relates 
that he was not provided with ammunition for his weapon, but 
that he would frequently encounter Russian troops in the 
Russian sector of Berlin, and that he was greatly worried 
about these encounters.

As noted above, most of the veteran's service medical records 
were destroyed in a fire.  The Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran has a current diagnosis of a psychiatric disorder 
as the October 2004 and February 2005 VA examination reports 
noted a diagnosis of mood disorder (dysthymia and anxiety). 

A general medical examination report, dated in May 1956 prior 
to the veteran's discharge from service, reflects that he had 
been treated for a "nervous condition" and palpitations 
during late 1955 and early 1956.  The psychiatric system was 
normal on examination.  

The veteran indicated that during service, he experienced 
panic attacks which were characterized by rapid and skipping 
heart beats, chest pains, shortness of breath, feeling like 
he was going to pass out and of his surroundings not being 
real, and having great feelings of fear.  

A statement from a fellow serviceman who was also his 
roommate indicated that the veteran was treated for a medical 
problem while stationed in Germany which he and the veteran 
thought to be a heart problem.  

The veteran's wife testified at his September 2003 hearing 
that the veteran was "terribly nervous" when they first got 
married which was within a year of his service  discharge.  
She indicated that the veteran would be sick after eating and 
wake up with panic attacks.  

In adjudicating this claim, the Board must assess the 
competence of the veteran, his fellow serviceman, and his 
wife who attested to his psychiatric disorder symptoms at 
various times of his life, in addition to their credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Recently, in Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. 
Jun. 15, 2007), the United States Court of Appeals for 
Veterans Claims (Court), citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran, his spouse, 
and his fellow serviceman are competent to attest to their 
observations of the veteran's disorder. Layno; 38 C.F.R. § 
3.159(a)(2).  However, as lay people, they are not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because they 
does not have the requisite medical expertise. See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Private medical reports reflect treatment for panic attacks 
from 1993 to 1998.  There was no reference to their etiology.  
VA afforded the veteran examinations to ascertain the 
etiology of his psychiatric disorder.  Upon examination in 
October 2004, the examiner noted that the veteran's diagnosed 
mood disorder was due to his "medical conditions."  Upon 
examination and review of the claims folder, the February 
2005 VA examiner likewise noted that the diagnosed mood 
disorder was due to the veteran's "medical conditions," 
identified as obesity, reduced mobility, heart, and prostate 
issues.   The examiner also noted that none of the 
information provided by the veteran suggested a chronic 
anxiety disorder related to his military experience.  

A January 2007 addendum to the February 2005 examination was 
completed with review of the claims folder, including the two 
previous VA examination reports.  In noting the veterans' 
service medical evidence, the examiner noted that the 
veteran's self-report of symptoms at that time were 
consistent with anxiety attacks.  The examiner noted that 
there was no indication in the claims folder or service 
medical records of any symptoms or treatment of a mood 
disorder.  He found that the anxiety symptoms reported were 
situational in nature, having to do with the veteran's duty 
post and assignments.  The examiner stated that it may be 
expected that once removed from that situation that his 
symptoms would have subsided without further intervention.  
In support of his finding, the examiner noted that the 
veteran was prescribed Phenobarbital which was commonly 
prescribed for anxiety symptoms; he did not know of any cases 
in which it was prescribed for depression or a mood disorder 
because of its sedative effects.  The examiner concluded that 
his opinion did not differ from the two previous VA 
examiners.  His opinion was that it was less likely than not 
that the diagnosed mood disorder was related to the veteran's 
period of service.  

Based upon the evidence, the Board finds that service 
connection is unwarranted in this case.  While the veteran 
currently has a psychiatric disorder and a service medical 
record noted a "nervous condition" and palpitations during 
late 1955 and early 1956, the preponderance of the evidence 
is against finding that current psychiatric disorder is 
related to service.  The symptoms the veteran experienced in 
service appear to be acute and transitory, and resolved 
without residuals.  The separation examination was negative 
for psychiatric pathology, and there were no further 
complaints for many years after service.  While the veteran 
testified to treatment around 100 times between 1956 to 1993, 
the first documented indication of treatment post-service in 
the record was not until 1993.  This is 37 years after active 
service.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, no competent evidence of 
record causally relates current disability to active service.  
In fact, all three VA examination reports conclude that the 
veteran's current disorder is now due to his medical 
conditions.  The January 2007 report specifically noted that 
the veteran's service symptoms were situational and should 
have subsided, and concluded that it was less likely than not 
that the veteran's diagnosed mood disorder was related to 
service.  Therefore, service connection is not warranted.    

In sum, the preponderance of the evidence is against finding 
that a psychiatric disorder was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, characterized 
as a panic disorder, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


